Name: Commission Regulation (EEC) No 3762/88 of 30 November 1988 concerning the stopping of fishing for cod by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 88No L 330/ 10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3762/88 of 30 November 1988 concerning the stopping of fishing for cod by vessels flying the flag of France vessels flying the flag of France or registered in France have reached the quota allocated for 1988, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 0, and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3978/87 of 15 December 1987 allocating, for 1988, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (3), as last amended by Regulation (EEC) No 3470/88 (4), provides for cod quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions I and II (Norwegian waters north of 62 °N) by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France - for 1988 . Fishing for cod in the waters of ICES divisions I and II (Norwegian waters north of 62 °N) by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 375, 31 . 12. 1987, p. 35. ( «) OJ No L 305, 10 . 11 . 1988 , p. 8 .